859 F.2d 149Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas M. BLANKENSHIP, Petitioner-Appellant,v.Manfred G. HOLLAND, Warden of West Virginia Penitentiary,Respondent-Appellee.
No. 88-7098.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1988.Decided Sept. 19, 1988.

Thomas M. Blankenship, appellant pro se.
Silas Bent Taylor, Office of Attorney General of West Virginia, for appellee.
Before WIDENER, K.K. HALL, and JAMES DICKSON PHILLIPS, Circuit Judges.
PER CURIAM:


1
Thomas M. Blankenship seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*   Blankenship v. Holland, CA-85-150-E (N.D.W.Va. Mar. 15, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Because the ruling by the district court was not "with prejudice" and did not determine the cause "on the merits," Blankenship is entitled to refile his claim when, and if, he is in West Virginia custody